
	
		I
		111th CONGRESS
		1st Session
		H. R. 2332
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. McMahon (for
			 himself, Mr. Sarbanes, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Peace Corps Act and the National and
		  Community Service Trust Act to increase the affordability of medical
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Future Physicians Serving America Act
			 of 2009.
		2.FindingsCongress finds the following:
			(1)A
			 predicted shortage of 124,000 physicians by 2025 will affect all medical
			 specialties.
			(2)An aging and
			 growing population will increase demand on all health professionals.
			(3)Median debt of
			 $155,000 for medical school graduates poses a significant hardship for new
			 physicians and places a strain on the health care system.
			(4)Providing members
			 of the Peace Corps and AmeriCorps with support for medical education is
			 consistent with the values of these programs and the United States.
			(5)Increasing medical
			 school enrollment of members of the Peace Corps and AmeriCorps will improve the
			 supply, distribution, diversity, and quality of physicians in the health care
			 workforce by—
				(A)providing
			 low-income individuals with the opportunity to attend medical school at a lower
			 cost;
				(B)lowering the
			 overall cost of medical school and the debt burden of medical school
			 graduates;
				(C)increasing the
			 cultural diversity of medical schools and the physician workforce; and
				(D)increasing the
			 number of physicians with a demonstrated interest in rural and inner city
			 populations.
				3.Providing
			 educational assistance to Peace Corps volunteers
			(a)Medical
			 education assistance benefitsSection 5 of the Peace Corps Act
			 (22 U.S.C. 2504) is amended by adding at the end the following new
			 subsection:
				
					(o)For each year of
				service, as defined under section 26(e), a volunteer who is accepted for
				enrollment, or enrolled, in a course of study or program at any accredited
				public or nonprofit private hospital, school of medicine or osteopathic
				medicine within the United States for the purpose of undergraduate medical
				education shall be granted tuition assistance for a maximum of two years. The
				President shall determine the amount of such assistance, to be not less than 50
				percent but not more than 100 percent of the cost of such tuition incurred by
				such
				volunteer.
					.
			(b)Use of
			 fundsSection 15 of the Peace Corps Act (22 U.S.C. 2514) is
			 amended by adding at the end the following new subsection:
				
					(e)Funds made
				available for the purposes of this Act may be used for tuition assistance in
				accordance with subsection (o) of section 5, if the volunteer described in such
				subsection is accepted for enrollment, or remains enrolled full-time in a
				course of study or program described in such subsection within three years of
				the completion of service by such
				volunteer.
					.
			4.Providing
			 educational assistance to americorps volunteersSection 147 of the National and Community
			 Service Trust Act (42 U.S.C. 12603), as amended by the Serve America Act, is
			 amended by adding at the end the following new paragraph:
			
				(f)Amount for
				national service for individuals entering the study of medicine
					(1)Full-time
				volunteersExcept as provided in subsection (c), an individual
				described in section 146(a) who successfully completes a required term of
				full-time national service in an approved national service position and enters
				a course of study or program at any accredited public or nonprofit private
				hospital, school of medicine or osteopathic medicine within the United States
				for the purpose of undergraduate medical education shall receive a national
				service educational award having a value, for each of not more than 2 of such
				terms of service, equal to no less than 50 percent, nor to exceed 100 percent
				of the cost of tuition incurred by such individual.
					(2)Part-time
				volunteersExcept as provided
				in subsection (c), an individual described in section 146(a) who successfully
				completes a required term of part-time national service in an approved national
				service position and enters a course of study or program at any accredited
				public or nonprofit private hospital, school of medicine or osteopathic
				medicine within the United States for the purpose of undergraduate medical
				education shall receive a national service educational award having a value,
				for each of not more than 2 of such terms of service, equal to 50 percent of
				value of the national service educational award determined under paragraph
				(1).
					.
		
